690 S.E.2d 534 (2010)
The COUNTY OF DURHAM and the City of Durham
v.
Edgar R. DAYE and wife Ella M. Daye (now both Deceased), Owners; All Assignees, Heirs at Law and Devisees of Edgar R. Daye and or Ella M. Daye together with all Creditors and Lienholders regardless of how or through whom they claim, and Any and All Persons Claiming Any Interest in the Estates of Edgar R. Daye and/or Ella M. Daye.
No. 125P09.
Supreme Court of North Carolina.
January 28, 2010.
Eric C. Michaux, Durham, for Daye, et al.
John Roseboro, Durham, Sherrod Banks, Research Triangle Park, for City of Durham.
S.C. Kitchin, Assistant County Attorney, for County of Durham.
Daniel R. Flebotte, Durham, for Chidinma Nweke.
Prior report: ___ N.C.App. ___, 673 S.E.2d 683.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendants on the 23rd of March 2009 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Plaintiff (City of Durham), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 28th of January 2010."
Upon consideration of the petition filed on the 23rd of March 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."
Upon consideration of the petition filed by Defendants on the 23rd of March 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."